Sherwood, J.,
Dissenting. — The warden of the penitentiary was commanded, by a writ of habeas corpus ad testificandum, to produce the body of Frederick Whitrock before the criminal court of St. Louis, in order to testify in a cause then pending in said court, wherein the state of Missouri was plaintiff and one Fotheringham was defendant. The warden refused to obey the writ, giving as a reason that he had no legal authority to remove the body of Whitrock from the penitentiary, because he was confined therein by virtue of a judgment and sentence of the St. Louis criminal court, for a felony. Upon this refusal of the warden, the St. Louis criminal court attached him for a contempt; and the present proceeding was instituted to determine the legality of such arrest, made by the sheriff of this county, in whose custody he now is.
In discussing the matters thus presented, I shall, first, give an outline of the writ of habeas corpus ad testificandum, and of instances in England and this country where this writ has been issued; second, endeavor to ascertain whether the criminal court has jurisdiction to issue such a writ, in any case; third, if it has such jurisdiction, to determine whether the general rule of its jurisdiction finds an exception in the circumstances *250ol the case at bar. And, in discussing these questions, I would not be unmindful of their grave importance, since they concern the authority and dignity of a court of record ; the duty of an officer appointed by the state to yield obedience to a writ, when lawfully issued ; the right, under- the constitution, of a party accused to compulsory process for his witnesses ; and, finally, the duty of this court to obey the behests of that constitution in effectuating the right the organic law has thus conferred on the accused.
I. The writ of habeas corpus ad testificandum is a very ancient one, and was grantable at the discretion of the courts at common law. It was a process whereby the attendance of witnesses was compelled, and it was employed to bring the witness before the court, whether in custody awaiting trial, or when undergoing sentence. Adams case, 3 Keb. 51; Rex v. Burbage, 3 Burr. 1440; The King v. Layer, Fortescue’s Rep. 396; Rex v. Roddam, Cowp. s. p. 672; 2 Tidd Prac. [9 Ed.] 809; Starkie on Evid. 104; 4 Bac. Ab. 565-6; 2 Phil, on Evid. 823; 2 Cooley’s Black. 130; Wkart. Crim. Evid., sec. 351; Geery v. Hopkins, 2 Ld. Raym. 851; 1 Grreenl. on Evid., sec. 312; Trial of Sir John Friend, 13 Howell St. Tr. 1. And there are instances where the state courts have issued the writ in question, where the witness was in custody or undergoing sentence. The instances of the issuance of such a writ are not frequent in the state courts, but whenever they occur, or are referred to, they distinctly recognize the principle, and the undoubted right of a defendant in a criminal case to have it enforced. Shank's Case, 15 Abb. Pr. [N. S.] 38; In re Mason, 8 Mich. 70; Koecker v. Koecker, 7 Phila. 364. The statutes of several states expressly enforce this right of a defendant, when accused of crime, and his witness is under sentence for a crime, in the penitentiary, or elsewhere. Acts of 1881, Crim. Code of Ind., pp. 160, 161, secs. 245, 246; 2 Laws Ohio, Rev. 1880, see. *2517290; Stats. Maine, 1883, p. 805, sec. 37; Stats. Massachusetts, 1882, p. 1070, sec. 29; Revised Statutes of Missouri, 1879, sec. 4031. In the federal courts, the issuance of this writ has been more frequent, and this,, regardless of whether the witnesses were federal or state-prisoners. Ex parte Barnes, 1 Sprague, 133; Ex parte Cabrera, 1 Wash. C. C. 242; Ex parte DeRochers, 1 McAll. 68; Ex parte Dorr, 3 How. 104; Ex parte Bollman, 4 Cranch, 75; Elkison v. Deliesseline, 2 Wheel. Crim. Cas. 56; United States v. More, 3 Cranch, 159.
II. I now proceed to inquire as to the jurisdiction of the criminal court to issue such a writ as the one in question. Under the law of its organization, it has ‘ all the original and appellate jurisdiction in criminal cases, vested in the several circuit courts of this state.” 2 Rev. Stat., p. 1507, sec. 1. And, “all courts shall have power to issue all writs which may be necessary in the exercise of their respective jurisdictions, according, to the principles and usages of law.” This law has been on the statute book for over thirty years (1 R. S.. 1855, p. 538, sec. 36; G. S. 1865, p. 538, sec. 17; R. S. 1879, sec. 1037), and, independent of any such statute,, courts, having been created for the purpose of administering public justice, have, in consequence of their being courts, the inherent right to effectuate their juris-, diction by all process necessary for that purpose, and so this point was ruled in a recent case in this court. Yeoman v. Younger, 83 Mo. 424. The rule being, that, whenever power or jurisdiction is conferred, everything' necessary to make either effectual is implied. 1 Kent Com. 463, and cas. cit. I therefore, conclude that the-criminal court had authority to issue writs of the nature-now under consideration.
III. Passing to the third point-proposed for discussion : Is there anything in the circumstances or law of this case which operates to divest the criminal court of its general, and it must be conceded, jurisdiction, to-*252issue the writ in this particular instance? It is urged that this result is accomplished by section 4031, Revised Statutes of 1879, which, though it grants the issuance of the writ when the person whose attendance is desired is undergoing'sentence in a trial for a misdemeanor, yet excepts out of its provisions the casé of a person under “sentence for a felony”. This section has been on the statute book over fifty years (Stat. 1835, p. 625. sec. 11; R. S. 1845, p. 1089, sec. 13; 2 R. S. 1855, p. 1582, sec. 24 ; G. S. 1865, p. 588, sec. 22; R. S. 1879, sec. 4031), and is always found under the title of witnesses. During that space of time, however, felons, for the most part, were absolutely incompetent to testify, and, as the law never requires the doing of a vain and useless thing, as runs a very familiar maxim, the legislature very wisely, but in a way somewhat general and obscure, excepted out of the list those persons who, if called, could not have been sworn.
But it is said that, as anterior to 1879 there were felons in the penitentiary competent as witnesses, therefore, it was the intention of the legislature, in enacting •section 4031, though “broad enough to include all who ' were under sentence for felony, to make it peculiarly apply to that class of felons who toere not, by reason of their conviction, disqualified as witnesses.” The details by which this conclusion is reached, are not furnished me. I shall, therefore, treat such conclusion as a mere assumption. The assertion is made, however, that it is not to be “presumed that it was the intention of the legislature to forbid the courts from issuing this writ when they could not have issued it without stultifying themselves.” On this point I make this reply, that the legislature must have been singularly deficient in general information if they were not aware that courts are sometimes unfortunate in this respect. Besides, as I have already shown, the writ in question lay at common law for a witness undergoing sentence ; and *253it may be that the legislature were desirous of restricting the writ in its operation, and this they clearly had the right to do, when the exercise of that right debarred no one of a competent witness. But the writ did go, according to its terms, to all persons who were “ detained in jail or prison, within the state, for any cause, * * * except a sentence for a felony.” Now, as is well known, petit larceny was not a felony; that those convicted thereof were imprisoned in the county jail, and, therefore, were embraced within the terms of the writ, although not competent witnesses. This, also, had been the law for many years (Laws 1835, p. 178, sec. 32; Ib., p. 182, sec. 62, R. S. 1845, p. 359, sec. 35; Ib., p. 366, sec. 65; R. S. 1855, p. 577, sec. 31; Ib., p. 586, sec. 70; G. S. 1865, p. 785, sec. 27; Ib., p. 791, sec. 66; R. S. 1879, secs. 1318, 1378), so that the assertion that it was the intention of the legislature that section 4031 should “peculiarly apply to that class of felons who were not, by their conviction, disqualified as witnesses,” finds no support in the statute ; and so it was just as easy for a court, prior to 1879, to stultify itself by sending its writ to the county jail for a petty larceny convict, as it would have been to have stultified itself by refusing to issue its process for a felon in the penitentiary not laboring under any disability.
It seems clear to my mind, that, through some evident legislative oversight, the section in question was made broad enough to embrace within its provisions felons in the penitentiary who were not disqualified, and also to embrace within its literal terms, petit larceny convicts in the county jail, who, by express statutory provisions, were disqualified. With such obstacles in the way of the proper construction of the statute before me, it appears quite legitimate to look to the reason of the statute’s being enacted, and as the incompetency of a witness is the universal ground why he is not permitted to testify, to hold that the legislature did not intend to *254stultify itself by denying process for those whose testifying capacity had not been at all abated in consequence of their conviction. I think this reasoning will “peculiarly apply” to this case, and is justified by authorities cited elsewhere in this opinion. And it is justified by authorities which hold that the letter of a statute may be enlarged or restrained, according to the true intent of the framers of the law. Whitney v. Whitney, 14 Mass. 92; State ex rel. v. Emerson, 39 Mo. 80; State ex rel. v. King, 44 Mo. 283; Riddick v. Walsh, 15 Mo. 519. In such cases, the reason of the law prevails over its letter, and general terms are so limited in their application as not to lead to injustice, oppression, or an absurd consequence, the presumption being indulged that the legislature intended no such anomalous results. 7 Wall. 482; 62 Ill. 38; 67 Mo. 256.
That the legislature intended, by the revision of 1879, to weed out of the law, as it then stood, every trace of disqualification, incident to conviction for crime, is made manifest by their industry in this regal’d. R. S., 1879, secs. 1378, 1416, 1467, 1485. For the purposes of this investigation, I shall use section 1378, as the type of its associate sections. Since section 4031 first became a law, important changes, as just noticed, have occurred ; changes which would seem to have an important bearing in determining what force and effect that section should now possess. Such radical changes, occurring after the lapse of so many years of unbroken uniformity, would certainly appear to have, and to be intended to have, a very marked significance in determining the question now before us. During the revising session of 1879, as already seen, felons were made competent witnesses for the first time, that is, in those cases where the crimes were committed after the statute in that regard took effect, and not retrospectively ; for, so it was ruled in State v. Grant, 79 Mo. 113; and, in a subsequent case, it was also ruled that, as to a crime *255committed after section 1878 went into effect, tlie person' convicted thereof was rendered competent, by that section, to testify. State v. Loony, 82 Mo. 82. And tlie legislature must be presumed to have been aware that the section, rendering witnesses competent, would only operate on future crimes, and not otherwise ; with this end in view, they retained section 1671, formerly section 26, page 827, of the General Statutes, rendering it necessary, in order to restore the competency of a convict as a witness, who, theretofore, had been convicted, that he should be pardoned by the governor. And this was the view taken in State v. Grant, supra. In a word, the legislature contemplated that, as to future crimes, the disabilities of a felón-convict should be removed, or rather, should never attach, so far as being competent as a witness is concerned. Being, however, made a witness, he became one immediately, and for all purposes.
This being the case, section 1378, in respect to the competency of a felon-convict, became at once repugnant to so much of section 4031 as excepts out of its provisions those under sentence for a felony ; for where the reason ceases, the law itself should cease. This view is in strict accordance with section 3161, Revised Statutes, 1879, which reads : “ All acts, or parts of acts, of a general nature, in force at the commencement of the present session of the General Assembly, and not repealed, shall be, and the same are, hereby continued in full force and effect, unless the same be repugnant to the acts passed or revised at the present session.” And this view is in accord with that of the Master of the Rolls, in The Dean v. Bliss, 5 Beav. 582, where he observes : “If two inconsistent acts be passed at different times, the last is to be obeyed, and if obedience cannot be observed without derogating from the first, it is the first which must give way. Every act of Parliament must be considered with reference to the state of the law subsisting when it came into operation, and when it is to be *256applied; it cannot otherwise be rationally construed. Every act is made, either for the purpose of making a change in the law, or for the purpose of better declaring the law, and its operation is not to be impeded by the mere fact that it is inconsistent with some previous enactment.” And this view of a partial repeal of a statute, being accomplished by a partial repugnancy to another statute, is also in accord with the authorities ; the rule being that the repeal extends only so far as the repugnancy extends, and leaves all the remainder in full force. Van Rensselaer v. Snyder, 9 Barb. 308; Harrington v. Trustees, 10 Wend. 550; Bac. Abr., tit. Statutes, D.; Bowen v. Lease, 5 Hill (N. Y.) 225; Williams v. Potter, 2 Barb. 316; People v. Deming, 1 Hilton, 271.
Again, section 1848 reads as follows: “Every person indicted or prosecuted for a criminal offence shall be entitled to subpoenas and compulsory process for witnesses in his behalf; [and whenever any convict, confined in the penitentiary, shall be considered an important witness in behalf of the state, upon any criminal prosecution against any other convict, by the attorney general or prosecuting attorney conducting the same, it shall be the duty of the court, or judge thereof in vacation, in which the prosecution is pending, to grant, upon the affidavit of such attorney general or prosecuting attorney, a writ of habeas corpus, for the-purpose of bringing such person before the proper court to testify upon such prosecution. Such convict may be examined, and shall be considered a competent witness against any fellow-convict for any offence actually committed whilst in prison, and whilst the witness shall have bee'n confined in the penitentiary.”] I have marked in brackets that portion of the section which was added by the amendment of 1879. This section, as will readily be noted, gives to every person indicted or prosecuted for a criminal offence, subpoenas and com*257pulsory process for witnesses in Ms behalf. The writ of habeas corpus ad testificandum was of a compulsory character, as already seen, from the authorities cited. Sections 4031 and 1848 relate to the same subject: while section 1378 designates, as among those upon whom such process may be served, a class of persons who, but for that section, would have remained incompetent as witnesses, and, therefore, not the subjects of any such process. These sections are, therefore, in pari materia; they were revised and adopted at the same revising session; they relate to the same subject matter: the first two named to process whereby the attendance of witnesses is to be compelled ; the last to those upon whom such process is to operate. These sections may,' consequently, be regarded as if incorporated into one statute, to be construed together as such, as much so as if ranged side by side, printed on the same page, and under the same title, in the statute book.
They were framed together as one system and have one object in view. Potter’s Dwarris, 189, et seq., and cas. cit. This rule applies even though some of the statutes requisite to be considered have expired, or are not so much as referred to in the other acts. 1 Kent Com., 463, and cas. cit. Even where statutes are not in pari materia, yet if they are enacted or revised at the same session, they are to be taken as if in pari materia, and to be construed accordingly. Smith’s Com., sec. 641. And section 1378, being, construed in connection with the other sections already quoted, and being itself a remedial section, giving a testifying capacity where none existed before, and all these sections forming but one system, and being construed together as but one statute, they are to be construed liberally ; are to receive an equitable interpretation; whereby the letter of the act or section will be sometimes enlarged or sometimes *258restrained so as more effectually to meet the beneficial end in view, and prevent a failure of the remedy. A noted illustration of this principle is found in the ruling made upon the registry acts, where, notwithstanding the. strict provisions of those acts, prior registry of a deed was not allowed to countervail the effect of actual notice. 1 Kent. Com., 465, and cas. cit.; Smith Com., secs. 520, 547. In this case, I am of opinion that section 1378 in this way restrains the strict operation of section 4031, and so enlarges it as to neutralise the exception which it contains. And section 1848, as amended, is perfectly harmonious with itself; it gives to a person accused, compulsory process for his witnesses, which process, as already seen, embraces the writ in question; and such process runs 'to all who are witnesses; for no exceptions are made. Of course, all laws and all constitutions are confined in their operation within the boundaries of the state where enacted or ordained, as runs the maxim: "extra territorium jus dieenti impune non paretur.” State v. Butler, 67 Mo. 59.
And this is a presumption which attends all laws and. all constitutions, as much so as if indorsed upon them in express .terms. But surely, the fact that a law or a constitution cannot operate beyond certain boundaries forms no basis from which to argue that such law or such constitution should not operate to its fullest extent within those boundaries. The remaining portions of section 1848 confer similar, but more limited, privileges on the state ; thus showing that the legislature had the whole subject in mind, and expressly gave to the state, what already had been more largely bestowed ©n the defendant: the process for the latter being confined to no locality and co-extensive with the boundaries ©f the state; the process for the former, being limited, so far as that section is concerned, to the particular instance therein mentioned, supplemented, however, by *259the provisions of section 4034. And the legislature must be presumed familiar with, the history, use, and meaning of the expression, “ compulsory process,” and all that the term implies. Nor is it to be forgotten that these provisions, on the part of the accused and on the part of the state, are both welded together in one section. This occurrence gives opportunity for the application of the maxim, “noscitur a sociis,” and for the application of the rule laid down by Lord Bacon, that, “copulatio verborum indicat acceptionem in eodem sensuR By coupling these provisions relating to process in the same section, it will be presumed that the legislature intended that the words employed in reference to a party accused and in reference to the state, being in such intimate connection, were to be understood in the same sense, and to have the same force and effect, at least so far as relating to convicts in the penitentiary. Smith’s Com. 509.
The principle here announced was thus applied in McNichol v. U. S. Merc. Rep. Agency, 74 Mo. 457, where it was ruled that a certain section being amended, authorizing service on a corporation in addition to service, as formerly, on an individual, that the effect of such service on the former, was, in consequence of such amendment, the same as service on the individual. So that sections 1378 and 1848, did they stand alone, being construed together, would afford ample warrant to uphold the jurisdiction of the criminal court in this particular instance. In this connection, it is not amiss to observe what was said in the case last cited, “ that it is by no means of infrequent occurrence that sections of the statute that have long outlived their usefulness, the purposes of their enactment, are, by some oversight, allowed to encumber our statute book,” and it was there held that section 3497, had thus become obsolete. A similar remark, if necessary, could not inaptly be made regarding section 4031, superseded as it is, and *260rendered obsolete as it is, by reason of tlie provisions of sections 1378 and 1848 going into operation as to crimes committed subsequent to that period. This construction would leave section 4031 in full force until the arrival of the period mentioned.
But there is another view to be taken of section 1848. If the first clause of that section, in reference to a party accused, is not to have the force and effect I claim for it, and if the second clause, in regard to process for the state, is to be taken in an exclusive sense, as it reads, without any regard to the first clause aforesaid, then this result will follow : A homicide occurs in the penitentiary; the convict who commits it is forthwith arrested, brought forth to the jail of Cole county, and incarcerated therein. He is indicted, and about to be-put on trial for his life. The state has the important witnesses, in its own behalf, duly brought forth to swear against him. The defendant humbly begs for similar process for other convicts in the penitentiary, to testify in his .behalf, and, under the supposed provisions of section 1848, that process is denied him; and, inasmuch as no permission is given, nor provision made, for depositions to be taken of other convicts, on his own behalf, though they were witnesses, also, of the homicide, and,, as the theory goes, he has no right for process except such as those the legislature chooses to bestow, such depositions cannot be taken, and the defendant, in such case, though on trial for his life, and in sight of the penitentiary, which contains his witnesses, is forced into trial without any testimony whatever ! Is it necessary for me to say that such a result is barbarous f Such a result is what is termed, in the books, an absurdity, and “ by an absurdity is meant not only, that which is physically impossible, but that which is morally so. "We regard that tó be morally impossible which is contrary to reason, or, in other words, that which could not be attributed to aman in his right senses.” Smith’s Com., *261secs. 486, 518; State v. Hayes, 81 Mo. loc. cit. 585. I have, I trust, too much respect for the legislature of my state to attribute to them any intention that would, necessarily, result as above indicated. Could I believe that they had any such intention, I would regard them as worse felons than were ever incarcerated within the walls of yonder penitentiary.
In addition to what I have said in reference to section 4031, I have this, further, to say : If, notwithstanding the revision of 1879, and the amendment of section 1378, making felon-convicts competent as witnesses, the former section is to be regarded as in full force, then that section is in palpable violation of section 1, of the fourteenth amendment of the constitution of the United States, which forbids that any state “deny to any person the equal protection of the laws”; because that section, having the force and eifect claimed for it, would grant to one defendant, tried for a crime in Cole county, a habeas corpus ad testijieandiom for a witness under sentence in the jail of that county, and, at the same time, deny to another defendant, tried in the same court, similar process, for a witness equally competent, though under sentence for felony in the penitentiary. And it does not matter that the section in question was originally valid and became unconstitutional in consequence of subsequent legislation. State v. Hayes, 81 Mo. 574. It has been urged that if a convict could be brought forth from the penitentiary, after having been thereto sentenced for a felony, that the eifect of this bringing him forth would be to suspend, and hold in abeyance, the solemn j udgment of a court. There are two answers to this objection: The first, that just the same effect is produced where a person under sentence in a county jail is brought forth to testify in a distant part of the state; and this, it is conceded, may be done. The second answer to the objection is, that the sages of the *262law did not deem this objection of any merit, as is.sh.own by the cases cited.
It is, also, objected that the statute in question makes no provision for the payment of fees and costs, in bringing a felon-convict from the penitentiary, and in guarding him to and from the place of his attendance. The same objection can, also, be urged against the removal of a prisoner-witness from the county jail; and both objections maybe answered in the samé way, by repeating what has before been said: “That, whenever a power is given by a statute, everything necessary to the making it effectual, or requisite to attain the end, is implied.” Quando lex aliquid concedit, concederé mdetur et id, per quod devenitur ad mud.” 1 Kent’s Com. 464. The same' objection might be urged against an attachment for a witness, under section 4022, because no provision is made for fees or costs. In relation to the position that if such a writ as the one in question should be issued, it would afford opportunities for the escape of convicts from the penitentiary, it is enough to say that the same ground of objection could, with equal reason, be urged where the prisoner is serving out his sentence in the county jail; and that the same grounds of objection, as to escape of prisoners from the penitentiary, could be urged, with like force of reasoning, where, under the provisions of section 1848, a convict is removed from the penitentiary, at the instance of the attorney-general, to attend the place of trial in a distant part of the state. So, too, it may be said that, under the provisions of that section, a convict brought forth at the instance of the state would have it “in his power to exchange imprisonment in the penitentiary, with hard labor, to simple imprisonment in a county jail, without labor, by his refusal, when produced in court, to answer proper questions, or to testify at all.”
Of these arguments it suffices to say that they are but arguments ab inconvenienti, however much this *263name be disclaimed ; arguments whose whole theory of procedure is to deny the existence of a power or jurisdiction, because such power or jurisdiction might result in its abuse. 1 Story on Const., sec. 425; Potter’s Dwarr. 215. These considerations induce me to hold and to repeat that did this case rest merely upon statutory provisions, I am persuaded that the ordinary rules of statutory construction alone, such as are daily enforced and exemplified in the courts, would result in justifying the action of the St. Louis criminal court in issuing its writ of habeas corpus in the first instance, and in issuing its attachment because of disobedience of that writ.
But there are other considerations to be adverted to before quitting this subject. I refer, of course, to the constitutional provisions ; and, just on the threshold of their consideration, I am met by the opinion of the majority citing, by way of illustration and argument, some cases supposed to be analogous to the present one, cases which I will now briefly notice. I am at a serious loss to understand why the case of the State v. Whitten, 68 Mo. 92, should be referred to, seeing that it relates not to witnesses who are summoned to testify on the trial of a defendant, but were simply summoned to testify upon the disposition of a preliminary motion for a change of venue. Nor can I see why the case of Humes v. Railroad, 82 Mo. 221, should have been cited, in this connection, since it relates to the exercise of the “police power,” as the opinion therein expressly states. I shall, therefore, content myself with simply referring to the authorities which discuss that topic. Cooley’s Const. Lim. 706, et seq.; Potter’s Dwar. 445; 2 Story Const., sec. 1954; and by saying that the police power or “the law of overruling necessity,” as it is notinaptly termed, has no more bearing on the point in hand, than would be a reference to the taxing power.
Similar remarks are not inappropriate, touching the case of Railroad v. Evans, 85 Mo. 307, relating to con*264demnation proceedings and the exercise of the right of eminent domain. There, the constitution was literally complied with, by the payment of the money, assessed by the commissioners, into court for the owners, just as the constitution and law prescribed; and we held it a reasonable construction of the constitution, where the land owners were more than willing to receive the valuation fixed by the commissioners, but the railway company insisted that such valuation was exorbitant, far exceeding any “just compensation” ; that the money paid into court should not be paid over till the exceptions filed were determined. . But how can this reasonable construction, this practical construction of the constitution, a construction which, in one case upholds, conserves, and enforces a constitutional right, by all the aids of legislation, and all the adjutants of judicial experience, form the basis in another case for an argument and a ruling which, instead of supporting and protecting the right in question, absolutely denies its constitutional existence? To such straits are those driven who attempt to argue against a plain, fundamental right. They appreciate the difficulty without apparently being able to recognize its cause. When the .owner of some frail tenement, which his hands have builded, feels it rocking upon its foundations, trembling for the safety of his structure, and relying not upon its intrinsic strength, he seeks extraneous aids; he shores it up ; he props it. So, too, in similar circumstances, does it oftentimes happen to the builder of some argument : he resorts to the fallacious props of analogy, and endeavors to shore it up with the shop-worn platitudes of public policy and convenience. Potter’s Dwarr. 215.
The constitution of our state provides that in criminal prosecutions the accused shall “have process to compel the attendance of witnesses in his behalf.” Sec. 22 of Bill of Rights. This provision is, of course, co-extensive with the powers and boundaries of this state; *265wherever the power reaches, the process runs. Not an aere of land in this state is exempt from its operation. Mr. Justice Cooley, when treating of the force and effect of that portion of a written constitution termed a “ Bill of Rights,” says: "Other clauses are sometimes added declaratory of the principles of morality and virtue; and it is also sometimes expressly declared, what, indeed, is implied without the declaration, that everything in the declaration of rights contained, is excepted out of the general powers of government, and dll laws contrary thereto shall be void. *" * * While they, continue in force they are to remain absolute and unchangeable rules of action and decision.” Cooley Const. Lim. [5 Ed.] 46. At the time when the present constitution was adopted a large class of criminals was incompetent, as before stated ; but under the construction I have given section 4031, the process therein provided for would go as well for convicts in the penitentiary, not convicted for certain kinds of felony, as it would go for all convicts in the county jail, not convicted of petit larceny, and not detained for a species of felony, the sentence for which, under the terms of the statute, rendered the party incompetent to testify. And, under the revision of 1879, those convicts, both in the county jail and in the penitentiary, who were convicted after that revision went into effect, became competent witnesses, by force and effect of section 1378 and its associate sections, revised in that year. So, that under the operation of the sections last mentioned, all the convicts, who were convicted of crimes after the revision of 1879 went into effect, were competent as witnesses, and, therefore, amenable to process as such.
But grant that I am wrong in my construction of section 4031, when considered apart from other sections, or when considered and construed in connection with them, does it thence follow that a party accused is bereft of his constitutional right of process for his wit*266nesses ? I trow not. That right is reared so high that all the legislatures in the land cannot ptdl it down. To admit that the legislature by hostile action or by non-action, can balk the operation of a constitutional right, is to place organic rights on the same level with rights granted by legislation; to elevate the creature on the throne of its creator; to go counter to that axiom of law and of logic, that the controlling power cannot be controlled by its .inferior or subordinate. Potter’s Dwarris, 671. I illustrate this by supposing that the legislature should, on to-morrow, by an act with an emergency clause, repeal all laws for the issuance and service of process in criminal prosecutions. Can it be doubted that the right of a party accused would remain in full force, and be capable of enforcement? To deny this would be to assert the bold and broad proposition that a constitutional right depends on the will of the legislature, to be granted or withheld, as to them shall seem meet. If such a proposition be true, what becomes of the statement of Judge Cooley, “ that everything in the declaration of rights contained is excepted out of the general powers of government, and all laws contra/ry thereto shall he void ” ?
If such a proposition be true, what becomes of those observations of that eminent jurist, Chief Justice Marshall, when discussing a similar provision in the constitution of the United States? He said: “The right of an accused person to the process of the court to compel the attendance of witnesses, seems to follow, necessarily, from the right to examine those witnesses; and, wherever the right exists, it would be reasonable that it should be accompanied with the means of rendering it effectual. * * * The eighth amendment to the constitution gives to the accused, ‘ in all criminal prosecutions, a right to a speedy and public trial, and to compulsory process for obtaining witnesses in his favor.’ The right given by this article must be deemed sacred by the *267courts, and the article should be so construed as to be' something more than g dead letter.” 1 Burr’s Trial, 178, 179.
Whenever a constitutional right exists, it carries with it, as an inevitable consequence, the means of its own enforcement. Bishop Stat. Crim., sec. 137, and cas. cit. Whenever a constitutional right comes in contact with a statute, the former tolls the latter; and whenever a constitutional right, such as is now under discussion, has-no statute specially adopted to enforce it, by its own inherent potency, and leaning not on the adventitious-aids of statutory regulation, it supplies the lack of statutory provisions, and enforces itself. A striking-exemplification of the latter form of constitutional operation is afforded in Johnson)s case, 1 Greenl. [Me.] 230. Johnson had been prosecuted for a criminal offence before a justice of the peace and convicted. He demanded an appeal, but as the statute had made no provision for one, the justice refused to grant it; but when the prisoner was brought before the Supreme Court of Maine on habeas corpus, that court said : “The right * * * in this state, is placed on a more durable basis-than the pleasure of the legislature. The constitution of Maine, article one, section six, declares that, ‘ in all criminal prosecutions, the accused shall have a right * * * to have a speedy, public, and impartial trial * * * by a jury of the vicinity.’ In order to give effect to this provision, the accused must, of necessity, be entitled to an appeal from a sentence of a justice of the peace, who tries without the intervention of a jury, to the circuit court of common pleas, where a trial by jury may be had.”
Applying the principle just announced to the case at bar, it is wholly immaterial whether I have correctly construed section 4031, when considered by itself, or when considered in connection with the other sections already noticed. The history of the struggle for the-*268establishment of the right now demanded at the hands of this court, is a dark and bloody history. While that eventful struggle was in progress, some of the most gallant spirits that this earth has ever witnessed, perished because of a denial of the very right here claimed, and here also denied. I, therefore, dissent from the conclusion which has been announced.